[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
With respect to the plaintiff's deposition, the motion is granted to the extent that the deposition may be taken at the option of the defendant in any one of the ways suggested by the plaintiff in her motion. However, if the defendant elects to proceed by paying the expenses of the plaintiff to return to Connecticut for the deposition, such expenses shall be limited to the cost of one round trip airplane ticket from Hawaii to New Haven, Connecticut
The portion of the motion concerning production requests is denied.
Hadden, J.